





CITATION: Davis v. Cooper, 2011 ONCA 323





DATE: 20110421



DOCKET: C52593



COURT OF APPEAL FOR ONTARIO



Goudge, Gillese and Watt JJ.A.



BETWEEN



Andria Davis



Appellant/Plaintiff



and



Morris Cooper, Tiip International Inc. and CGU Group
          Canada Ltd.



Defendant(s)



and



Wawanesa Mutual Insurance Company add by Order pursuant
          to Section 258(14) of the
Insurance Act
, R.S.O. 1990, I.8; as amended



Statutory Third Party



Andria Davis, acting in person



Hugh G. Brown, for Wawanesa Mutual Insurance Company



Heard: April 21, 2011



On appeal from the judgment of Justice Beth A. Allen of the
          Superior Court of Justice dated July 28, 2010, with reasons reported at 2010
          ONSC 4230.



APPEAL BOOK ENDORSEMENT



[1]

We see no basis for interfering with the decision of Allen J.

[2]

The appeal is dismissed. Costs to the respondent fixed at $4,500
    inclusive of disbursements and applicable taxes.


